Citation Nr: 0322509	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  02-10 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right carpal tunnel syndrome, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected left carpal tunnel syndrome, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for 
service-connected cervical spine disability, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran had active service from January 1971 to January 
1995. 

The veteran was granted service connection for right and left 
carpal tunnel syndrome and a cervical spine disorder in an 
August 1995 rating decision.  The RO awarded 10 percent 
disability ratings each for the right and left carpal tunnel 
syndrome and a 20 percent disability rating for the cervical 
spine disorder.  

In September 2000, the RO received the veteran's claim for an 
increase in the disability ratings assigned his service-
connected disabilities.  In a June 2001 rating decision, the 
RO increased the disability rating assigned the veteran's 
right carpal tunnel syndrome to 30 percent.  The RO confirmed 
and continued the previously assigned ratings for the left 
carpal tunnel syndrome and cervical spine disorder.  
In addition, the RO denied the veteran's claim of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The veteran disagreed 
with the June 2001 rating decision and initiated this appeal.  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in September 2002.  

In connection with his appeal the veteran testified at a 
videoconference hearing which was chaired by the undersigned 
in March 2003.  A transcript of the hearing has been 
associated with the veteran's VA  claims folder.

Issues not on appeal

In a September 2002 rating decision, the RO confirmed and 
continued previously assigned disability ratings for 
residuals of a right finger fracture, a disorder of the 
Achilles tendon, residuals of a broken left wrist, an upper 
respiratory disorder, right hallux valgus and a skin disorder 
of the face.  The RO also denied service connection for 
arthritis.  To the Board's knowledge, the veteran did not 
perfect an appeal as to any of those issues.  An appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case (SOC) has been furnished, 
a timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 
38 C.F.R. § 20.200 (2002).    

In the August 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left shoulder disability.  In a September 2000 Form 21-4138 
and in the July 2001 notice of disagreement, the veteran 
again asserted his entitlement to a left shoulder disorder.  
To the extent that the veteran wishes to reopen that claim, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's right carpal tunnel syndrome is manifested 
by complaints of numbness tingling and pain.  Objective 
clinical findings include mild median neuropathy, full range 
of wrist motion, with discomfort on hyperextension; grip 
strength was measured at 4/5.  

2.  The veteran's left carpal tunnel syndrome is manifested 
by complaints of numbness tingling and pain.  Objective 
clinical findings include mild median neuropathy, with full 
range of wrist motion, and grip strength measured at 5/5.

3.  The veteran's cervical spine disorder is manifested by 
complaints of pain associated with and limiting motion.  
Objective clinical findings include measured range of motion 
to 45 degrees flexion without pain, 10 degrees extension 
without pain, 5 degrees lateral flexion without pain, 
bilaterally, and 25 degrees lateral rotation without pain, 
bilaterally.

4.  The veteran's service-connected disabilities include 
right carpal tunnel syndrome and a cervical spine disorder, 
each rated as 30 percent disabling; left carpal tunnel 
syndrome, right hallux valgus, left Achilles tendonitis, 
residuals of a right little finger injury and chronic 
sinusitis, each evaluated as 10 percent disabling; and 
history of left wrist fracture, low back strain and skin 
cancer, each evaluated as noncompensably disabling.  The 
combined schedular evaluation is 70 percent.  

5.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected carpal 
tunnel and cervical spine disabilities so as to render 
impractical the application of the regular schedular 
standards.

6.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for right 
carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2002).

2.  The criteria for a higher disability rating for left 
carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2002).

3.  The criteria for a 30 percent disability rating for a 
cervical spine disorder have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5290 
(2002).

4.  The criteria for increased disability ratings for the 
veteran's service-connected carpal tunnel and cervical spine 
disabilities on an extra-schedular basis have not been met. 
38 C.F.R. 3.321(b) (2002).

5.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right and left carpal tunnel 
syndrome and cervical spine disorder.  He is also seeking 
entitlement to a TDIU.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the June 
2001 rating decision and by the May 2002 SOC of the pertinent 
law and regulations and the need to submit additional 
evidence on his claims.  More significantly, a letter was 
sent to the veteran in October 2001, with a copy to his 
representative, which specifically addressed the duties of VA 
and the veteran under the VCAA.  Crucially, the veteran was 
informed by means of the October 2001 letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The Board notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  That one year period 
has since elapsed. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran submitted VA outpatient treatment 
records and a statement from his employer.  The RO requested 
and obtained these records.  The veteran was afforded VA 
examinations in January 1995, June 1995, September 1996, 
October 2000, January 2001 and May 2002.  The veteran 
submitted a large amount of medical evidence and some third-
party statements at the time of his hearing.  He enclosed a 
waiver of initial RO consideration of that evidence.  There 
is no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was afforded the opportunity to 
present testimony before the undersigned Veterans Law Judge 
in a March 2003 videoconference hearing.  The veteran 
accepted such a hearing in lieu of an in-person hearing 
before a Member of the Board.  In addition, the veteran's 
representative has submitted written argument in his behalf.  
Based on this record, the Board believes that due process 
concerns have been satisfied.  See 38 C.F.R. 
§ 3.103 (2002)

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Increased rating claims

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

1.  Entitlement to an increased disability rating for right 
carpal tunnel syndrome, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for left 
carpal tunnel syndrome, currently evaluated as 10 percent 
disabling.

The veteran is seeking increased disability ratings for his 
service-connected right and left carpal tunnel syndrome, 
currently evaluated as 30 percent disabling for the right arm 
and 10 percent disabling for the left.  Both are rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2002).  The veteran 
essentially contends that the symptomatology associated with 
these disorders is more severe than is contemplated by the 
currently assigned rating.

Because of the similarity of these two service-connected 
disabilities, the Board will discuss them together.

Assignment of diagnostic code 

The RO has assigned a 10 percent disability evaluation to the 
veteran's left carpal tunnel syndrome and a 30 percent 
disability evaluation to the veteran's right carpal tunnel 
syndrome under 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2002), paralysis of the median nerve.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board finds that Diagnostic Code 8515 deals specifically 
with neurological impairment of the median nerve, which is 
the precise disability here on appeal.  The veteran has not 
suggested that another diagnostic code would be more 
appropriate than 8515; after a thorough review, the Board can 
not identify a more appropriate diagnostic code.  
Accordingly, the veteran's right and left carpal tunnel 
syndrome will be evaluated under Diagnostic Code 8515.



Specific schedular criteria

As explained immediately below, the disability rating is 
determined by two factors: the level of disability and 
whether the extremity involved is the major or minor 
extremity.  During the May 2002 VA examination, the veteran 
was noted to be right-hand-dominant, and he has not contended 
otherwise.

Under Diagnostic Code 8515, the following levels of 
disability are provided:

Major/Minor
	Complete paralysis of the median nerve
70%    60%   the hand is inclined to the ulnar side, the 
index and middle fingers more extended than 
normally, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and 
feeble flexion of middle finger, cannot make a 
fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; and pain 
with trophic disturbances;

	Incomplete paralysis of the median nerve
50%    40%  severe;
30%    20%  moderate;
10%    10%  mild.

38 C.F.R. § 4.124a, Diagnostic Code 8515 (2002).

The Board observes that words such as "mild", "moderate" and 
"severe" are not defined in the VA Schedule for rating 
Disabilities, 38 C.F.R. Part 4 (2002).  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2002).  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2002).

Schedular rating

The Board observes at the outset of its discussion issues 
that its task of evaluating the veteran's bilateral carpal 
tunnel syndrome is complicated somewhat by the presence of 
other service-connected disabilities, as well as non service-
connected disabilities, affecting the same joints.  Service 
connection is in effect for disabilities of the left wrist 
and right little finger, and the veteran has non service-
connected degenerative joint disease of both hands.  In his 
July 2001 notice of disagreement and during the March 2003 
hearing, the veteran stated that the stiffness in his hands 
was not attributable to his carpal tunnel syndrome, but was 
due to various injuries to his fingers and hands.  

In evaluating the veteran's service-connected right and left 
carpal tunnel syndrome, the Board is mindful of the 
provisions of the anti-pyramiding provision, 38 C.F.R. § 4.14 
(2002) [the evaluation of the same disability under various 
diagnoses is to be avoided].  However, the Board is precluded 
from differentiating between symptomatology attributed to a 
non service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In any 
event, symptoms which are clearly not attributable to the 
veteran's carpal tunnel syndrome will not be considered in 
the Board's evaluation.

During his March 2003 hearing, the veteran stated that he 
wears splints on his wrists at night and that he suffers 
tingling, weakness and pain in his arms throughout the day.  
He stated that he cannot drive for any distance due to 
numbness.  A letter from the veteran's former secretary 
attests to the difficulty she had reading his writing.  A 
letter from a fellow serviceman attests to his observing the 
veteran wearing wrist supports to keep his arms from going 
numb.  A letter from the veteran's current employer also 
attests to the difficulties observed in the veteran's use of 
a keyboard and in writing.  

A May 2001 MRI shows mild median neuropathy at both wrists.

(i.) Right carpal tunnel syndrome

The Board has considered the veteran's contentions in light 
of the record, and finds that the medical evidence does not 
demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 30 percent for the 
veteran's right carpal tunnel syndrome under the provisions 
of Diagnostic Code 8515.  In essence, the medical evidence 
demonstrates that the right carpal tunnel syndrome causes 
mild to moderate impairment of the veteran's right arm.  

The medical evidence includes a May 2002 VA examination 
report in which the examiner described "mild" median 
neuropathy of the right wrist, with full range of wrist 
motion but with discomfort on right wrist hyperextension.  
Grip strength was measured at 4/5.  

The medical records consistently refer to the veteran's 
disability as "mild".  
As explained by the Board above, although characterizations 
of service-connected disabilities by examining and treating 
medical professionals are not necessarily dispositive of an 
issue, such comments must be considered by the Board, as must 
all evidence.  The Board places great weight of probative 
value on such assessments, since they constitute objective 
medical evidence of the level of disability, rendered after 
physical examination.

The May 2002 examiner found that the veteran is unable to 
make a fist with the right hand when he first wakes up.  The 
Board has considered this finding, since it is one of the 
criteria for the 70 percent level.  However, the May 2002 
examiner specifically attributed the veteran's inability to 
make a fist with his right hand to non service-connected 
degenerative joint disease.  He discussed this symptom in the 
context of the veteran's finger injury residuals, not as a 
symptom of his carpal tunnel syndrome.  The examiner stated 
that the veteran suffered dislocation and sprain of his right 
middle and little fingers and has recently noticed more 
aching in the morning, and that he has been told that this is 
due to degenerative joint disease.  He noted that the veteran 
now wakes up with an inability to make a fist with his right 
hand, and that his symptoms improve slightly as the day 
progresses.  Thus, there is objective medical evidence which 
ascribed this symptom to a cause other than the carpal tunnel 
syndrome.  See Mittleider, supra.    

The veteran himself has stated that such symptoms are not a 
result of his carpal tunnel syndrome.  During his March 2003 
hearing, the veteran also complained that he is unable to 
grasp, twist, and manipulate small objects.  He stated that 
he cannot do simple tasks such as make coffee, button his 
shirt, cut grass or shave.  However, the veteran attributed 
these symptoms to his "trigger finger", not to the effects 
of the carpal tunnel syndrome.  While the veteran is not 
competent to comment on the proper diagnosis or cause of a 
disability, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992), it is simply noted that his contentions appear to 
match the medical findings, and that those findings do not 
support attribution of the veteran's hand stiffness to his 
carpal tunnel syndrome.

The Board believes that the objective evidence of record 
demonstrates symptoms of arm numbness and pain resulting from 
mild to moderate carpal tunnel syndrome.  However, the Board 
can identify no basis in the medical evidence or in the 
veteran's statements to show complete paralysis of the 
veteran's median nerve, or incomplete paralysis that is 
severe.  As stated above, the effects of other 
service-connected disabilities and of non service-connected 
disabilities cannot be considered in evaluating the carpal 
tunnel syndrome in the face of medical evidence which 
distinguishes them.  

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased rating for 
right carpal tunnel syndrome on a schedular basis.  The 
matter of an extraschedular rating will be addressed below.  

(ii.) Left carpal tunnel syndrome

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for left carpal 
tunnel syndrome under the provisions of Diagnostic Code 8515 
(2002).  In essence, the medical evidence demonstrates that 
the left carpal tunnel syndrome causes mild impairment.  

The May 2002 VA examiner described mild median neuropathy of 
the left wrist, with full range of wrist motion.  The veteran 
was noted to have full range of motion of the fingers and 
grip strength measured at 5/5.  As noted above, a May 2001 
MRI showed mild median neuropathy.  

As with the right wrist, the medical records consistently 
refer to the veteran's disability as "mild".  There appear to 
be no descriptions of the disability as worse than mild.  The 
Board places great weight of probative value of such 
assessments, which are consistent and which emanate from 
medical professionals after objective examination of the 
wrist.  The various descriptions of the veteran's service-
connected left carpal tunnel syndrome as mild appears to be 
consistent with the medical evidence of record, which shows 
essentially no measurable disability due to carpal tunnel 
syndrome of the left wrist.  

After consideration of the evidence, the Board concludes that 
the demonstrated left arm symptomatology approximates the 
criteria for mild impairment under Diagnostic Code 8515.  
There is no objective evidence of moderate or severe 
incomplete paralysis or complete paralysis of the median 
nerve, and the veteran and his representative have pointed to 
none.  Because the disability picture for the service-
connected carpal tunnel syndrome of the left upper extremity 
more nearly approximates the criteria for the current 10 
percent evaluation, a schedular evaluation in excess of 10 
percent is not warranted.  See 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8515 (2002).  The matter of an extraschedular 
rating will be addressed below.

De Luca considerations 

The veteran's representative has specifically raised the 
issue of consideration of additional functional loss under 
the provisions of De Luca.  The veteran's service-connected 
left and right carpal tunnel syndrome is rated as a 
neurological disability under 38 C.F.R. § 4.124a, rather than 
as a musculoskeletal disability under 38 C.F.R. §§ 4.71a 
and/or 4.73.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are for specific application to the musculoskeletal system.  
Compare 38 C.F.R. §§ 4.40 with 38 C.F.R. §§ 4.120 et seq.  
Accordingly, the Board does not believe DeLuca provisions are 
for consideration with respect to these issues, which involve 
neurological, not musculoskeletal, symptoms.  Indeed, 
neurological symptomatology such as weakness, incoordination, 
fatigability and the like is specifically address in the 
neurological codes found in 38 C.F.R. § 4.124a. 

3.  Entitlement to an increased disability rating for a 
cervical spine disorder, currently evaluated as 20 percent 
disabling.

The veteran is seeking an increased disability rating for his 
service-connected cervical spine disorder, which is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002). 

Karnas considerations

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  The amendment affects 
only Diagnostic Code 5293 [intervertebral disc syndrome], and 
is effective September 23, 2002.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000 (April 10, 
2000); see also Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
vacated on other grounds by 251 F.3d 166 (Fed. Cir. 1999).  

Although this amendment is potentially applicable to the 
veteran's claim for at least a small part of the period on 
appeal, as will be discussed in more detail below, the Board 
has determined that Diagnostic Code 5293 is not the most 
appropriate code under which to evaluate the veteran's 
service connected cervical spine disability.  Therefore, the 
Board has concluded that furnishing the veteran with a copy 
of the revised Diagnostic Code 5293 and allowing him to 
respond would accomplish nothing except to further delay 
resolution of this case.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to  the service-
connected cervical spine disorder, the veteran has also 
reported symptoms associated with right and left shoulder 
disorders, for which service connection has been denied.  As 
has been discussed above in connection with the bilateral 
carpal tunnel syndrome, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider.  Symptoms which are clearly not attributable 
to the veteran's cervical spine disorder will not be 
considered in this evaluation.  

The veteran has consistently contended that the pain in his 
shoulders is not associated with his cervical spine disorder.  
This appears to be congruent with the objective medical 
evidence of record, which has specifically identified pain 
and limitation of motion which is attributable to the 
veteran' service-connected cervical spine disability alone.  
The medical evidence of record clearly differentiates between 
the symptomatology associated with the veteran's cervical 
spine disorder and his non service-connected shoulder 
disorders.  As will be discussed below, the veteran's 
cervical spine disability is being rated on the basis of 
limitation of motion of the cervical spine.  Such findings 
are clearly differentiated in the medical evidence from 
findings related to the veteran's shoulders.  The veteran's 
non service-connected shoulder disorders therefore will not 
be considered in evaluating his cervical spine disability.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts, 5 
Vet. App. at 538.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio, 2 Vet. App. at 629.

With respect to the application of Diagnostic Code 5293, the 
Board notes that the record does contain evidence of 
radicular involvement.  This comes principally from a June 
1995 peripheral nerves examination report showing mild 
residual cervical radiculopathy stemming from disc herniation 
at C5-6, as shown on a 1992 MRI.  However, this appears to be 
the extent of such evidence.  An orthopedic examination also 
conducted in June 1995 showed minimal degenerative changes, 
but otherwise normal x-rays and a diagnosis of cervical 
strain.  Further, a May 2001 MRI shows no 
electrophysiological evidence for left C4-5 radiculopathy.  
There was no atrophy or weakness, and no sensory deficit.  A 
needle EMG of the mid cervical paraspinal muscles did not 
show any abnormality.  The May 2002 VA examiner reviewed 
these results and noted some narrowing of the right neural 
foramen of C6-7, and bilaterally at C5-6, but found a normal 
alignment of the cervical spine with no cord compression, and 
no signal abnormality of the cord, including the 
cervicomedullary junction.  He attributed the veteran's 
symptoms to degenerative joint disease of the cervical spine.

Thus, the currently predominant symptom appears to be 
limitation of motion, based on the veteran's complaints and 
the medical evidence, which is due to arthritis, based on the 
medical diagnoses, which indicate arthritic changes and 
muscle strain.  Because the diagnostic code for arthritis, 
38 C.F.R. § 4.71a, Diagnostic Code 5003, calls for rating the 
affected joint based on limitation of motion, the Board 
believes that Diagnostic Code 5290 [limitation of motion, 
cervical spine] is the most appropriate under the 
circumstances here presented, given the diagnoses and the 
reported symptomatology.  The Board also notes that 
Diagnostic Code 5290 permits the award of an increased 
disability rating, which would not be warranted under 
Diagnostic Code 5293.  

Schedular rating

Under Diagnostic Code 5290, the following levels of 
disability are provided: 

30 % severe;

20 % moderate;

10 % slight.

38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002)

The pertinent medical evidence includes a VA examination in 
October 2000, which measured active and passive ranges of 
motion of the cervical spine.  On flexion, the veteran could 
reach 45 degrees without pain; on extension, he could reach 
10 degrees without pain; on lateral flexion, he could reach 5 
degrees without pain, bilaterally; and on lateral rotation, 
he could reach 25 degrees without pain, bilaterally.  These 
findings are generally consistent with other examination 
findings of record.  In June 1995, the veteran's lateral 
flexion was measured to 10 degrees.  However, in May 2002, 
the examiner noted only a mild decrease in neck extension.  

Forward flexion to 45 degrees is generally consistent with 
slight limitation of motion.  The lateral rotation findings 
are more moderate in degree, and the extension and lateral 
flexion findings can be considered severe.  
While the range of motion findings do not fall neatly into a 
single category, it is the task of the Board to determine 
from such findings the overall level of disability.  Where, 
as here, there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds 
that an overall severe level of cervical spine symptomatology 
has been shown.

The Board has considered the veteran's contentions concerning 
the severity of his service-connected cervical spine 
symptomatology and finds them consistent with objective 
findings reported above.  The objective medical evidence 
demonstrates that the veteran's cervical spine disorder is 
productive of severe impairment.  Accordingly, the Board 
finds that a 30 percent disability rating is warranted.

De Luca considerations 

The Board must address the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2002).  See DeLuca, supra.  However, in Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court determined that 
if a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant 
case, the veteran is now receiving the maximum 30 percent 
evaluation for his cervical spine disorder under Diagnostic 
Code 5290.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.  

Extraschedular ratings

In the Statement of the Case dated May 2002, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected disabilities.  Since this matter 
has been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

A certain degree of occupational impairment is contemplated 
in the ratings currently assigned.  See38 C.F.R. §§ 3.321(a), 
4.1; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  The veteran has not 
indicated, nor has he presented evidence to support the 
premise, that his service-connected left and right carpal 
tunnel syndrome or cervical spine disorder result in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  There is no evidence of 
hospitalization for any of the three service-connected 
disabilities.  There is also no evidence of an extraordinary 
clinical picture, such as repeated surgery.  The Board has 
been unable to identify any other factor consistent with an 
exceptional or unusual disability picture, and the veteran 
has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected carpal 
tunnel syndrome and cervical spine disorders do not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.

The veteran additionally seeks entitlement to TDIU.  Although 
he is evidently working full time, he in essence contends 
that he could make more money absent his various service-
connected disabilities.   

Pertinent law and regulations 

Total disability ratings

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2002).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2002).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2002).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2002).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 2002).  In a pertinent precedent decision, the 
VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2002).

Analysis

The veteran is service-connected for right carpal tunnel 
syndrome and a cervical spine disorder, each of which is 
rated 30 percent disabling.  He is also service connected for 
left carpal tunnel syndrome, right hallux valgus, left 
Achilles tendonitis, residuals of a right little finger 
injury and chronic sinusitis, each evaluated as 10 percent 
disabling; and history of left wrist fracture, low back 
strain and skin cancer, each evaluated as noncompensably 
disabling.  The combined schedular evaluation is 70 percent.  
Therefore, the veteran meets the minimum schedular criteria 
for TDIU under 38 C.F.R. § 4.16.

After reviewing the record, and for reasons discussed 
immediately below, the Board finds that the veteran's 
service-connected disabilities are not of such severity as to 
render him unable to secure or follow substantially gainful 
employment.

In his March 2003 hearing and in the May 2002 VA examination 
report, the veteran stated that he was currently employed.  
The veteran identified his occupation as a travel agent 
consultant.

In essence, the veteran has made various statements to VA in 
connection with his TDIU claim to the effect that, while he 
is currently employed, his ability to perform his required 
duties such as writing and operating a computer is 
diminishing.  He worries that he could be easily replaced by 
another employee due to his service-connected impairment.  
The veteran's contentions are seconded in an August 2000 
letter from the veteran's employer, who noticed a decline in 
both the veteran's writing and keyboard skills.  

After having carefully reviewed the record, the Board 
believes that the evidence does not support the proposition 
that the veteran is unemployable due to his service-connected 
disabilities.  The veteran has contended that his current 
occupation requires many of the skills at which he has the 
most difficulty, such as writing and computer use.  It is 
clear that the veteran's various service-connected 
disabilities, principally the hand and wrist disabilities, 
make certain employment tasks difficult or impossible.  
However, there is no showing that the veteran's service-
connected disabilities unduly limit his current full-time 
employment, much less preclude other substantially gainful 
employment.  In fact, it appears that the veteran is in fact 
able to perform the tasks associated with his job, albeit 
with certain difficulty.  Thus, while it is undisputed that 
the veteran's service-connected disabilities impair his 
ability to obtain and keep employment, such impairment is 
reflected in the assigned disability ratings, which are a 
combined 70 percent.  See 38 C.F.R. §§ 3.321(a), 4.1 (2002); 
see also Van Hoose, 4 Vet. App. at 363.

The veteran's representative stated at the March 2003 hearing 
that the veteran was in danger of losing his job.  The Board 
notes, however, that a letter from the veteran's employer did 
not indicate that that veteran was in imminent danger of 
losing his position.  Although the Board appreciates the 
veteran's concerns for his future, such is not a sufficient 
basis for awarding TDIU currently.  Moreover, even if the 
veteran lost his current job, this would not in and of itself 
automatically lead to the award of TDIU.  Evidence that a 
veteran is unable to retain a certain type of position is not 
equivalent to evidence that the veteran is categorically 
unemployable.  See Hodges v. Brown, 5 Vet. App. 375 (1993).  

The veteran stated in his July 2001 notice of disagreement 
that his disabilities prevent him from taking higher paying 
work.  He stated that, if he had full use of his hands and 
were not in constant shoulder pain, he would be making an 
extra $15,000 and would have full medical benefits.  Also, in 
his March 2003 hearing, he stated that he interviewed for a 
job that offered more money but couldn't pass the typing 
test.  Setting aside the fact that service connection has 
been denied for the veteran's bilateral shoulder disability, 
the necessity of taking a lesser paying job is not the 
standard for determining unemployability.  The Board notes 
that the veteran's employment is not "marginal" because the 
evidence does not establish, nor does the veteran contend, 
that his annual income does not exceed the poverty threshold 
for one person established by the U.S. Department of 
Commerce, Bureau of the Census.  In addition, the evidence 
does not show, nor does the veteran contend that he works in 
a protected environment such as a family business or 
sheltered workshop.  See 38 C.F.R. § 4.16(a) (2002).  Again, 
the loss of income due to the veteran's service-connected 
disabilities is contemplated in the currently assigned 
70 percent combined rating.  

Further, the evidence does not show that the veteran cannot 
fulfill his employment responsibilities, or that the veteran 
requires more time off than other employees or exceeds the 
amount that the veteran is entitled to under the terms of his 
employment.  See Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09 (a)(8) [defining marginal employment with 
regard to determining entitlement to TDIU].  The veteran 
stated in his May 2002 VA examination that he does not need 
to take time off for medical reasons because his employer 
accommodates him, especially with respect to typing duties.

The weight of the probative evidence thus establishes that 
the veteran is not incapable of performing a substantially 
gainful occupation by reason of his service-connected 
disabilities, but he in fact does perform such an occupation.  
His combined disability rating of 70 percent for his service-
connected disabilities is recognition that he would have 
difficulty in obtaining and performing work.  There is 
nothing to take his case outside the norm of similarly rated 
veterans, and it is not demonstrated that his service-
connected disabilities render him incapable of performing the 
physical and mental acts required for employment.  

In summary, the veteran's service-connected disabilities do 
not prevent a substantially gainful occupation, and the 
criteria for a TDIU rating are not met.  
Because the preponderance of the evidence is against the 
claim for a TDIU rating, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an increased disability rating for right 
carpal tunnel syndrome is denied.

Entitlement to an increased disability rating for left carpal 
tunnel syndrome is denied.

Entitlement to an increased disability rating of 30 percent 
for the service-connected cervical spine disorder is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

